UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1429



AMERIQUEST MORTGAGE COMPANY,

                                               Plaintiff - Appellee,

          versus


REX PLANT,

                                              Defendant - Appellant,

          and


COLLEEN BOSSIER,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cv-01653-RDB)


Submitted:   January 23, 2008             Decided:   February 7, 2008


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas DeCaro, DECARO & HOWELL, PC, Upper Marlboro, Maryland, for
Appellant. Daniel J. Tobin, BALLARD, SPAHR, ANDREWS & INGERSOLL,
LLP, Bethesda, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Rex Plant appeals the district court’s orders granting

summary judgment and awarding damages in favor of Ameriquest

Mortgage   in   its   efforts   to   collect   payment   on   a   residential

mortgage loan.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. See Ameriquest Mortgage Co. v. Plant, No. 1:05-cv-

01653-RDB (D. Md. Feb. 13, 2007, and Mar. 29, 2007).              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                     - 3 -